Citation Nr: 0118851	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from September 1942 to 
December 1945.  The appellant is the widow of the veteran.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), that denied the above claim.

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2000).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000). 

Here, the veteran died on July [redacted], 1998.  The death 
certificate listed the cause of his death as squamous cell 
carcinoma metastatic to nodes and skin of the right neck, 
unknown primary.  At the time of his death, the veteran was 
not service connected for any disability.

The appellant maintains that while serving as a military 
policeman in Africa during World War II, the veteran moved 
prisoners from place to place.  As a result, he reportedly 
received constant exposure to extreme heat and sun.  The 
appellant provided a February 1999 statement from a VA doctor 
stating that there was no doubt that the veteran's activity 
in North Africa, where he was exposed to significant amount 
of ultraviolet light, directly resulted decades later in his 
fatal squamous cell carcinoma.  The examiner stated that the 
veteran's death was directly the result of his service in the 
military. 

Available service personnel records show that the veteran 
served as a military policeman for 12 months and as a medical 
aidman for 20 months.  He served overseas for 22 months with 
the 11th hospital train in the European theater of operations 
in England, France, Luxembourg, and Germany.  He had a total 
of two years and nine months of foreign service and was 
awarded, inter alia, the European African Middle Eastern 
Theater Ribbon with four Bronze Service Stars.  His available 
service personnel records do not show that he served in 
Africa.  The veteran's Separation Qualification Record shows 
that prior to service, from 1930 to 1942, he worked as a 
farmer on a 53 acre farm.  He drove a tractor and team, made 
minor repairs on farming machinery, and did general farming.  
His occupation and potential sun exposure after service are 
not of record.

The veteran's service medical records are unavailable and 
were reported as destroyed in the fire at National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
When a veteran's records have been destroyed, VA has an 
obligation to search for alternative medical records that 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In January 1999, the RO requested that the appellant complete 
an NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  She did not respond.  As the case 
must be remanded, she should be provided another opportunity 
to complete this form and the RO should undertake additional 
efforts to obtain the veteran's service medical and service 
personnel records.  In particular, the RO should attempt to 
verify the veteran's alleged service in Africa and the nature 
of his service there.

The appellant should be asked to provide information about 
the veteran's post-service occupational and recreational 
exposure to sunlight (ultraviolet light).

Further, it is possible that potentially relevant medical 
records exist that have not been obtained.  Currently, only 
VA treatment records dated from 1995 to 1998 are associated 
with the claims folder, which consist primarily of 
hospitalization summaries.  The appellant has reported that 
the veteran was first diagnosed as having squamous cell 
carcinoma in late 1992 or early 1993 at the VA Medical Center 
in Johnson City, Tennessee.  The records that have been 
associated with the file show that the veteran was a resident 
of the VA domiciliary at Mountain Home, Tennessee, for three 
and a half years prior to his death.  There are no records 
from the domiciliary associate with the claims file.  The 
veteran's complete VA treatment records should be obtained on 
remand.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered); see also VCAA, Pub. L. No. 106-475, §3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).

In addition, the RO should assure that it has the complete 
treatment notes for the veteran from Dr. Stuart Leicht of the 
VA Dermatology Clinic at James H. Quillen VA Medical Center.  
Dr. Leicht should be asked to provide the medical rationale 
for his opinion that the veteran's service in North Africa, 
as opposed to his 12 years of pre-service occupation as a 
farmer, or any post-service occupational or recreational 
exposure to ultraviolet light, caused the veteran's squamous 
cell carcinoma.  In addition, Dr. Leicht should be asked to 
address how he determined the extent of the veteran's 
exposure to ultraviolet light in North Africa and what the 
extent of that exposure was.

A VA medical opinion taking into account the veteran's 
complete records is also needed.  See VCAA, Pub. L. No. 106-
475, §3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

This case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate her claim and of what part of 
such evidence the VA will attempt to 
obtain on her behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  the veteran's occupational 
history from separation from service 
until retirement, as well as any 
recreational activities involving 
sun exposure;

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for squamous cell carcinoma 
since his separation from service; 
and

c.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
squamous cell carcinoma since his 
separation from service, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
identified by the appellant and associate 
them with the claims file.  Also, obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent, 
including, but not limited to, his 
complete treatment records (outpatient, 
clinical, and hospitalization) from the VA 
Medical Center in Johnson City, Tennessee, 
dated from 1992 to 1998.  These VA records 
should include his domiciliary records and 
his complete dermatology clinic notes.

3.  Complete the development of the 
evidence with regard to the missing 
service medical records in accordance with 
the provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, including 
having the appellant fill out an NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data.  Efforts to 
obtain the veteran's complete service 
personnel records should also be 
undertaken. 

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying her what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)). 

5.  Ask Dr. Stuart Leicht, Chief of the 
Dermatology Clinic at James H. Quillen VA 
Medical Center, to explain the medical 
rationale for his opinion, rendered in 
February 1999, that the veteran's service 
activity in North Africa, as opposed to 
any exposure during his 12 years of pre-
service occupation as a farmer or any 
post-service occupational or recreational 
exposure, resulted in his development of 
squamous cell carcinomas.  The doctor 
should be asked to describe the length 
and extent of the veteran's exposure to 
ultraviolet light in North Africa and the 
evidence on which he relied in order to 
determine that exposure.

6.  Review the service personnel records 
available and make a determination as to 
whether the veteran had service in North 
Africa and the length of that service,  
if possible. 

7.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, request 
that a VA oncologist review the medical 
records in the claims file and render an 
opinion on the following matters:

(a)  Please provide an opinion as to the 
date of onset and etiology of the 
veteran's squamous cell carcinoma.    

(b)  Is it at least as likely as not that 
the veteran's squamous cell carcinoma was 
related to any in-service disease or 
injury, including exposure to sun for 12 
months during active service while 
working as a military policeman, as 
opposed to any sun exposure he incurred 
prior to service from 1930 to 1942 while 
working as a farmer, or any post-service 
occupational or recreational exposure?  

The doctor should indicate in the report 
that the claims file was reviewed and 
must provide a comprehensive report 
including complete rationale for all 
opinions and conclusions reached, citing 
the objective medical findings leading to 
the conclusions.  

7.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the medical report.  Ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion(s) requested, it must be 
returned to the examiner for correction.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475.  If further action is required, 
undertake it before further adjudication 
of the claim.

9.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claim on appeal remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The 
appellant need take no action until she is so informed.  
She has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purposes of this REMAND are to obtain 
additional information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


